DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on March 5, 2021.
Claims 1, 2, and 5-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 1 is directed to a method comprising a series of steps; claims 19 and 20 are directed to a system and non-transitory computer-readable medium compromising a series of components. Therefore, the claims are directed to a statutory category. The claims 1, 19, and 20 are independent claims and recite substantially similar limitations.
Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of receiving transaction data, determining a credit score of the merchant, determining the credit score of the merchant based on a utilization ratio,  updating the credit score of the merchant, receiving transaction request data, determining the merchant is requesting the transaction be underwritten, receiving a plurality of underwriting response messages, selecting a first underwriting system associated with a first underwriting institution, and  determining whether the instant transaction is underwritten . The recited steps, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity includes commercial interactions but for the recitation of generic computer components. That is, other than reciting the generic computer component such as “a processor”, nothing in the claim element precludes the step from practically being performed in the human mind. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools. In the context of this claim encompasses receiving  data, determining a credit score, receiving transaction request, receiving an underwriting response  and selecting/determining the underwriting institution such that a human manually performing the steps.  The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “a processor” to perform the “receiving”, “determining”, “updating”, generating”, “transmitting” and “selecting” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim recites additional limitation of using computer components to perform the steps in a network environment. The processors (computers) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of receiving, determining, generating, updating and transmitting a response of a request which are mere extra-solution activities.  Also, the network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “a processor” integrated into technical improvement.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
Electric Power Group, LLC v. Alstom S.A, and Ameranth, court decisions cited in MPEP 2106.05 (g) indicate that displaying data is well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Dependent claim 2 recites determining, with at least one processor, that insufficient 
funds are available from an account associated with the merchant that is maintained by an issuer system associated with an issuer institution based on receiving the transaction 

Dependent claim 5 recites wherein selecting the first underwriting system associated 
with the first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages comprises: comparing the underwriting data included in the underwriting response messages received from the plurality of underwriting systems; and selecting the first underwriting system that is associated with a value for underwriting the instant transaction that is lower than values for underwriting the instant transaction associated with the other underwriting institutions from among the plurality of underwriting institutions. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 6 recites wherein selecting the first underwriting system associated 
with the first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages comprises: 

Dependent claim 7 recites receiving, with at least one processor, a request message 
comprising a request for transaction identification data associated with an identifier of the instant transaction from the supplier system involved in the instant transaction; generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction; and transmitting, with at least one processor, the transaction identification data associated with the identifier of the instant transaction to the supplier system involved in the instant transaction. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


Dependent claim 8 recites receiving, with at least one processor, a request message 


Dependent claim 9 recites wherein, transmitting the transaction identification data 
associated with the identifier of the instant transaction to the merchant system involved in the instant transaction comprises transmitting the transaction identification data associated with the identifier of the instant transaction via a data connection or an SMS connection. While this descriptive element may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 10 recites wherein, transmitting the transaction identification data 


Dependent claim 11 recites receiving, with at least one processor, the transaction 
identification data associated with the identifier of the instant transaction from the merchant system; transmitting, with at least one processor, an authorization request message to an issuer system based on receiving the transaction identification data associated with the identifier of the instant transaction; receiving, with at least one processor, an authorization response message from the issuer system, the authorization response message comprising an indication as to whether the transaction is approved; and transmitting, with at least one processor, a confirmation message comprising an indication as to whether the instant transaction was successfully processed based on the indication as to whether the transaction is approved comprised in the authorization response message. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 12 recites wherein generating the transaction identification data 
associated with the identifier of the instant transaction comprises: generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction, the identifier comprising a computer-readable image associated with an account of the merchant maintained by the underwriting system. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 13 recites wherein receiving, with at least one processor, the 
transaction identification data associated with the identifier of the instant transaction from the merchant system, and receiving, with at least one processor, image data associated with an image received by the merchant system of a computer-readable image associated with an account of the merchant maintained by the underwriting system. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 14-18 recites limitations that are part of the abstract idea identified in 


Independent claims 19 and 20 recite method and apparatus equivalents of claim 1 
respectively and are similarly rejection using the same rationale as claim 1, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5-6, and 19-20 are rejected under 35 U.S.C. 103 as being  anticipated by Benko 
et al (US2006/0059080) in view of Arnold et al (US2020/0402159), hereinafter Arnold.
Regarding Claim 1, 19, and 20
Benko, as shown, discloses the following limitations:
receiving, with at least one processor, transaction data associated with at least one transaction involving a merchant associated with a merchant system and at least one supplier associated with at least one supplier system; (see at least [0025].  Benko discloses that the systems described in the related applications, the buyer 106 and seller 108 engage in commercial transactions relating to particular goods or services. Although, in the trade system 102, the credit providers 110 may be utilized to provide a specific line of credit to the buyer 106 for the transactions (based on received transaction data).)
determining, with at least one processor, a credit score of the merchant based on the transaction data associated with the at least one transaction involving the merchant and the at least one supplier, wherein determining the credit score of the merchant comprise; (see at least [0026][0031]. Benko discloses that the buyer 106 and seller 108 perform operations relating to commercial transactions within the trading system 102. Although, the credit providers 110 create a connection, shown collectively and generally at 116, with the trading system 102 for providing the credit-related services. The credit profiles typically relate to a buyer's current credit status, including typical credit information. For example, the profile may include the amount of available credit the buyer has, the buyer's credit rating or credit score, the buyer's total credit line, the buyer's credit history and other information. )
receiving, with at least one processor, transaction request data associated with an instant transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system, wherein the instant transaction occurs after the at least one transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system; (see at least [0032]. Benko discloses that the processing device 130 receives information including to which parties payments are to be processed and facilitates such payments. In one embodiment, the device 130 may include access to particular financial accounts or in another embodiment may simply reference accounts, such as directing third parties to conduct payment transactions.)
determining, with at least one processor, that the transaction request data associated with the instant transaction indicates that the merchant is requesting the transaction be underwritten by an underwriting institution; (see at least [0033]. Benko discloses that the credit providing device 132 facilitates (determining the transaction request data) the extension of certain amounts of credit to particular parties. This device 132 may be an automated device whereas an entity, e.g. buyer or seller, having specific qualifications are provided a line of credit based on preset terms.)

generating, with at least one processor, the underwriting request message based on determining that the transaction request data associated with the instant transaction indicates that the merchant is requesting the transaction be underwritten by an underwriting institution; transmitting, with at least one processor, an underwriting request message comprising score data associated with the credit score of the merchant and the transaction request data associated with the instant transaction to at least one underwriting system associated with at least one underwriting institution; 
receiving, with at least one processor, an underwriting response message comprising an indication as to whether the instant transaction is underwritten by an underwriting institution associated with an underwriting system; (see at least [0033]. Benko discloses that the device 132 may include interaction from one or more credit providers (authorizing a particular line of credit at defined terms such as an underwriting request). The device 132 thereupon associates this credit with the corresponding entity, typically stored within the trading device 124 so that this information may be readily available, such as for use by the credit profile generator.)
receiving, with at least one processor, a plurality of underwriting response messages from a plurality of underwriting systems associated with a plurality of underwriting institutions, each underwriting response message comprising an indication as to whether the instant transaction is underwritten by a respective underwriting institution associated with a respective underwriting system and underwriting data associated with the instant transaction; (see at least [0024[0042]]. Benko discloses that Illustrated in FIG. 1 are a first credit provider 110a, a second credit provider 110b, and an n-numbered credit provider 110n, where n represents any suitable number. Illustrated herein, any suitable number of credit providers 110 may access the trading system.The next step, step 216 is associating a plurality of credit providers with the buyer to extend lines of credit to the buyer. This step may be performed by electronically allocating funds or available credit to the buyer's account. This may also include updating a credit database that the buyer may access prior to finalizing the business agreement )
selecting, with at least one processor, a first underwriting system associated with a first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages;; (see at least [0022][0071]. Benko discloses that the agreement is thereupon finalized including the pledging of at least a portion of the line of credit relating to the price term for securing payment by the buyer to the seller in exchange for producing the contractual items. Therefore, the buyer utilizes a line of credit provided by one or more credit providers so that the commercial agreement between the buyer and seller is now secured. Transactions involving financing can also include allowing the trade system to select a financing provider to provide financing (selecting an underwriting system associated with an underwriting institution) based on criteria or logic provided to the system by, for example, buyers or sellers.)
 determining, with at least one processor, that the instant transaction is underwritten based on the indication as to whether the instant transaction is underwritte; and transmitting, with at least one processor, transaction response data associated with a transaction response to the supplier system, the transaction response comprising an indication as to whether the instant transaction is (see at least [0034][0042]. Benko discloses that finalizing the agreement in the trade system including pledging at least a portion of the line of credit relating to the price term to secure payment by the buyer to the seller in exchange for producing contractual goods or services. The notification device 134 is coupled to the trading device 124 via connection 152. The notification device 152 generates a notification 154 that is provided to an entity, as instructed.)
Benko fail to teach that determining the credit score of the merchant based on a utilization ratio of the merchant, wherein the utilization ratio of the merchant comprises a ratio of an amount of funds extended as credit and used by the merchant compared to an amount of funds extended as credit that are available to the merchant and 
periodically updating, with at least one processor, the credit score of the merchant.
Arnold discloses the following limitation:
determining the credit score of the merchant based on a utilization ratio of the merchant, wherein the utilization ratio of the merchant comprises a ratio of an amount of funds extended as credit and used by the merchant compared to an amount of funds extended as credit that are available to the merchant; 
periodically updating, with at least one processor, the credit score of the merchant; 
 (see at least [0019][0023]. Arnold discloses that the utilization tracking module 132 calculates a credit utilization ratio for a particular credit line using a formula such as: credit utilization ratio=Amount of Credit Used/Total Amount of Available. The utilization tracking module 132 may calculate a credit utilization ratio for an individual credit line based on historical credit information in data store 138 at multiple points in time. For example, the utilization tracking system 130 may have tracked a particular consumer's credit line utilization data for 5 years on a daily, weekly, bi-weekly, monthly, and/or yearly basis.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to determine the credit score of the merchant based on a utilization ratio of the merchant, wherein the utilization ratio of the merchant comprises a ratio of an amount of funds extended as credit and used by the merchant compared to an amount of funds extended as credit that are available to the merchant and  periodically updating, with at least one processor, the credit score of the merchant because doing so would provide underwriter to easily recognize potential impact to the merchant's credit score of high utilization of credit on a single credit line.

Regarding Claim 2
Benko, as shown, discloses the following limitations:
The computer-implemented method of claim 1, further comprising: 
determining, with at least one processor, that insufficient funds are available from an account associated with the merchant that is maintained by an issuer system associated with an issuer institution based on receiving the transaction request data associated with the instant transaction; 
and generating, with at least one processor, the underwriting request message based on determining that insufficient funds are available from the account associated with the merchant that is maintained by the issuer system. (see at least [0049][0058]. Benko discloses that the step 216 is associating a plurality of credit providers with the buyer to extend lines of credit to the buyer. This step may be performed by electronically allocating funds or available credit to the buyer's account. This may also include updating a credit database that the buyer may access prior to finalizing the business agreement.
One embodiment utilizes a flag on the credit profile that indicates whether or not the coverage provider funds the account.)

Regarding Claim 5
Benko, as shown, discloses the following limitations: 
The computer-implemented method of claim 1, wherein selecting the first underwriting system associated with the first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages comprises: comparing the underwriting data included in the underwriting response messages received from the plurality of underwriting systems; and selecting the first underwriting system that is associated with a value for underwriting the instant transaction that is lower than values for underwriting the instant transaction associated with the other underwriting institutions from among the plurality of underwriting institutions. (see at least [0049][0071]. Benko discloses that FIG. 6 illustrates another embodiment of a method for electronically servicing trading using a trading system. This embodiment includes previously discussed steps of FIG. 4 and continues with respect to marker A 210. The next step, step 216 is associating a plurality of credit providers with the buyer to extend lines of credit to the buyer. This step may be performed by electronically allocating funds or available credit to the buyer's account. This may also include updating a credit database that the buyer may access prior to finalizing the business agreement. Transactions involving financing can also include allowing the trade system to select a financing provider to provide financing (selecting an underwriting system associated with an underwriting institution) based on criteria or logic provided to the system by, for example, buyers or sellers)

Regarding Claim 6
Benko, as shown, discloses the following limitations: 
The computer-implemented method of claim 1 , wherein selecting the first underwriting system associated with the first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages comprises: comparing the underwriting data included in the underwriting response messages received from the plurality of underwriting systems; and selecting the first underwriting system associated with a period of time which may pass before satisfaction of the transaction by the underwriting institution is permitted, wherein the period of time is greater than periods of time which may pass 4Z66219Page 4 of 21Application No. 16/541,259 Paper Dated: March 5, 2021 In Reply to USPTO Correspondence of December 9, 2020 Attorney Docket No. 8223-1808102 (3445US01) associated with the other underwriting institutions from among the plurality of underwriting institutions (see at least [0061]. Benko discloses that the repayment terms include installment payment dates and an interest rate. The next step, step 230, is facilitating installment payments between the buyer and the credit provider over the defined period, in essence providing the buyer with an installment loan to repay the monies due under the credit agreement with the credit provider.)



Claims 7-11  are rejected under 35 U.S.C. 103 as being  unpatentable over 
Benko et al (US2006/0059080) in view of Arnold et al (US2020/0402159), further in view of Arora et al (US8606695), hereinafter Arora.
Regarding claim 7
Benko and Arnold  fail to teach a request message comprising a request for transaction identification data and the transaction identification data associated with the identifier of the instant transaction.
 Arora discloses the following limitation:
The computer-implemented method of claim 1, further comprising: receiving, with at least one processor, a request message comprising a request for transaction identification data associated with an identifier of the instant transaction from the supplier system involved in the instant transaction; 
generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction; and transmitting, with at least one processor, the transaction identification data associated with the identifier of the instant transaction to the supplier system involved in the instant transaction. (see at least [Col 7, line 55-58], [Col 8, line 9-13]. Arora discloses that the decision making engine 101 can then process the data associated with the borrower 104A in an attempt to match the borrower (based on transaction identification data) 104A with one or more credit product offerings.
Each credit product offering may include a lender name 1304, loan product details 1306, and status data (the transaction identification data associated with the identifier of the instant transaction to the supplier system involved in the instant transaction) 1308. The loan product details 1304 may include, for example, a type of loan (e.g., unsecured, secured, micro loan, etc.), a loan amount, a rate, processing time, and term.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified request message comprising a request for transaction identification data and the transaction identification data associated with the identifier of the instant transaction because doing so would provide a system for triggering to identify transaction based on instant transaction and can trigger the underwriting process. 

Regarding claim 8
Benko fail to teach the transaction identification data associated with the identifier of the instant transaction to the merchant system involved in the instant transaction
 Arora discloses the following limitation:
The computer-implemented method of claim 1, further comprising: receiving, with at least one processor, a request message comprising a request for transaction identification data associated with an identifier of the instant transaction from the supplier system involved in the instant transaction; generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction;
and transmitting, with at least one processor, the transaction identification data associated with the identifier of the instant transaction to the merchant system involved in the instant transaction. (see at least [Col 7, line 55-58], [Col 8, line 9-13]. Arora discloses that the decision making engine 101 can then process the data associated with the borrower 104A in an attempt to match the borrower (based on transaction identification data) 104A with one or more credit product offerings.
Each credit product offering may include a lender name 1304, loan product details 1306, and status data (the transaction identification data associated with the identifier of the instant transaction to the supplier system involved in the instant transaction) 1308. The loan product details 1304 may include, for example, a type of loan (e.g., unsecured, secured, micro loan, etc.), a loan amount, a rate, processing time, and term.)

Regarding claim 9
Benko fail to teach the transaction identification data associated with the identifier of the instant transaction via a data connection or an SMS connection.
 Arora discloses the following limitation:
The computer-implemented method of claim 8, wherein, transmitting the transaction identification data associated with the identifier of the instant transaction to the merchant system involved in the instant transaction comprises transmitting the transaction identification data associated with the identifier of the instant transaction via a data connection or an SMS connection. (see at least [Col 6, line 17-19]. Arora discloses that the engine 101 may be programmed to communicate with users 104 by texting, e-mail communication, or other like messaging systems.)

Regarding claim 10

 Arora discloses the following limitation:
The computer-implemented method of claim 8, wherein, transmitting the transaction identification data associated with the identifier of the instant transaction to the merchant system involved in the instant transaction comprises transmitting the transaction identification data associated with the identifier of the instant transaction via an online portal associated with a webpage of a website. (see at least [Col 3, line 50-60]. Arora The present invention can provide an online decision making engine that is capable of determining the specific requirements of the small business owners and match it against the lenders' underwriting criteria to determine the best product options available to the owners. The decision making engine may be programmed to generate results for multiple products from the same lender and multiple products from multiple lenders, which is unique within the industry. For banks, this provides a cost effective mechanism for obtaining pre-qualified leads for small business owners.
[Col 5, line 30-34] A user presentation module 106A can be programmed to display different screen displays, electronic notifications, or user interface tools that permit users 104 to issue commands to the engine 101 or to access data stored within the engine.

[Col 11, line 16-19] A web-based portal that can be displayed to one or more users 104 of the decision making engine 101 upon arrival at a web site that provides a user interface to the engine.)

Regarding claim 11
Benko fail to teach the confirmation message comprising an indication as to whether the instant transaction was successfully processed based on the indication as to whether the transaction is approved Arora discloses the following limitation:
The computer-implemented method of claim 7, further comprising: 
receiving, with at least one processor, the transaction identification data associated with the identifier of the instant transaction from the merchant system; transmitting, with at least one processor, an authorization request message to an issuer system based on receiving the transaction identification data associated with the identifier of the instant transaction;
receiving, with at least one processor, an authorization response message from the issuer system, the authorization response message comprising an indication as to whether the transaction is approved; 
and transmitting, with at least one processor, a confirmation message comprising an indication as to whether the instant transaction was successfully processed based on the indication as to whether the transaction is approved comprised in the authorization response message. (see at least [Col 6, line 58-61], [Col 7, line 47-53]. Arora discloses that the loan activity section 606 provides a summary of statistics indicative of loan requests that have been matched, approved (authorized), declined, or which are still in process, among other indicators.

[Col 7, line 47-53] Examples of funding priorities may include speed of procurement of funds or loan closing, interest rate, processing fees, documentation required, or other factors. FIG. 12 shows a summary screen display 1202 that can be used as a confirmation screen prior to acceptance by the borrower 104A of certain terms and conditions attached to seeking a credit product offering through the engine.)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being  unpatentable over 
Benko et al (US2006/0059080) in view of Arnold et al (US2020/0402159), further in view of Barton et al (US2016/0379188), hereinafter Barton.
Regarding claim 12
Benko and Barton fail to teach that the identifier comprising a computer-readable image associated with an account of the merchant maintained by the underwriting system.
 Barton discloses the following limitation:
The computer-implemented method of claim 7, wherein generating the transaction identification data associated with the identifier of the instant transaction comprises: generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction, the identifier comprising a computer-readable image associated with an account of the merchant maintained by the underwriting system. (see at least [0009]. Barton discloses that the data is associated with the image of a logo and identifies a sending party's account; comparing the image of a logo with a plurality of images of logos stored in a database; finding a matching image from the plurality of images of logos; determining a receiving party's account associated with the matching image; and, causing funds to be transferred from the sending party's account to the receiving party's account.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified the identifier comprising a computer-readable image associated with an account of the merchant maintained by the underwriting system because doing so would provide a system capability of expansion of open-source, deep learning technology, user-friendly programming tools and faster and more affordable computing. 

Regarding claim 13
Benko fail to teach image data associated with an image received by the merchant system of a computer-readable image associated with an account.
Barton discloses the following limitation:
The computer-implemented method of claim 11, further comprising: receiving, with at least one processor, the transaction identification data associated with the identifier of the instant transaction from the merchant system, and receiving, with at least one processor, image data associated with an image received by the merchant system of a computer-readable image associated with an account of the merchant maintained by the underwriting system. (see at least [0009] and [0031]. Barton discloses that determining a receiving party's account associated with the matching image; and, causing funds to be transferred from the sending party's account to the receiving party's account.
 The network 50 routes the information 40 to a server 20 where the captured image 42 is compared to a database of stored images 22. When a match is confirmed, the dataset 24 associated with the stored image 22 is returned. The dataset 24 includes information needed for the transaction including the account associated with the stored image 22 that matched the captured image 42. The financial transaction may then be completed with the associated account.)

Claims 14, 16-18  are rejected under 35 U.S.C. 103 as being  unpatentable over 
Benko et al (US2006/0059080) in view of Arnold et al (US2020/0402159), further in view of Fasoli et al (US8655773), hereinafter Fasoli.
Regarding claim 14
Benko fail to teach that determining the credit score of the merchant based on the merchant data and the local factor data.
 Fasoli discloses the following limitation:
The computer-implemented method of claim 1,  further comprising receiving local factor data associated with one or more local factors; and wherein determining the credit score of the merchant comprises determining the credit score of the merchant based on the utilization ratio of the merchant and the local factor data associated with the one or more local factors. (see at least [Col 8, line 61-67]. Fasoli discloses that the underwriting module (100) may calculate a risk value for the financial request based on one or more indicators of potential risk (e.g., credit rating, geographic location of origin, requested approval amount, merchant-provided data, and/or any factors determined to affect a potential risk in approving the financial request).)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to determining the credit score of 

Regarding claim 16
Benko fail to teach to determining local transaction data associated with one or more transactions that occur within a predetermined distance from a location associated with the merchant and generating updated score data  based at least partially on the one or more transactions that occur within a predetermined distance from the location associated with the merchant.
Fasoli discloses the following limitation:
The computer-implemented method of claim 1, further comprising determining local transaction data associated with one or more transactions that occur within a predetermined distance from a location associated with the merchant; and wherein periodically updatinq the credit score of the merchant comprises: generating updated score data associated with an updated credit score based at least partially on the one or more transactions that occur within a predetermined distance from the location associated with the merchant, wherein the underwriting request message comprises the updated score data associated with the updated credit score. (see at least [Col 1, line 36-55]]. Fasoli discloses that the invention relates to a method for processing financial requests. The method includes: identifying an approval criterion and a predefined proximity for approving financial requests; receiving, from a mobile device of a merchant, a financial request including merchant-provided data, wherein the merchant-provided data includes an address of the merchant; receiving a location coordinate from the mobile device; determining, by a computer processor, that the location coordinate is within the predefined proximity of the address of the merchant; identifying, by the computer processor, at least a portion of the merchant-provided data required to evaluate the approval criterion; evaluating, by the computer processor, the approval criterion using the portion of the merchant-provided data; determining, based on evaluating the approval criterion, that the approval criterion is satisfied; and approving the financial request in response to determining that the location coordinate is within the predefined proximity and determining that the approval criterion is satisfied.
[Col 6, line 10-15] A requirement that a credit score of the first merchant is greater than a minimum allowable credit score.)

Regarding claim 17
Benko fail to teach that selecting transactions from the one or more transactions involving the merchant associated with another merchant system.
Fasoli discloses the following limitation:
The computer-implemented method of claim 16, wherein determining the local transaction data associated with the one or more transactions that occur within the predetermined distance from the location associated with the merchant comprises: receiving transaction data associated with one or more transactions involving another merchant associated with another merchant system and the at least one supplier associated with the at least one supplier system; and selecting transactions from the one or more transactions involving the another merchant associated with (see at least [Col 1, line 36-55] and [Col 8, line 48-58]. Fasoli discloses that the invention relates to a method for processing financial requests. The method includes: identifying an approval criterion and a predefined proximity for approving financial requests; receiving, from a mobile device of a merchant, a financial request including merchant-provided data, wherein the merchant-provided data includes an address of the merchant; receiving a location coordinate from the mobile device; determining, by a computer processor, that the location coordinate is within the predefined proximity of the address of the merchant; identifying, by the computer processor, at least a portion of the merchant-provided data required to evaluate the approval criterion; evaluating, by the computer processor, the approval criterion using the portion of the merchant-provided data; determining, based on evaluating the approval criterion, that the approval criterion is satisfied; and approving the financial request in response to determining that the location coordinate is within the predefined proximity and determining that the approval criterion is satisfied.
[Col 8, line 48-58] The financial institution (115), and/or any other authorized entity. In one or more embodiments of the invention, the underwriting module (100) includes a web application configured to accept input from one or more parties to the financial transaction and/or one or more authorized entities (e.g., an administrator). The web application may be configured to accept input of the additional requirements from one or more users. In response to input of the additional requirements, the underwriting module (100) may be configured to finally approve the financial request.

Regarding claim 18
Benko fail to teach that transactions associated with the merchant that is located within a predetermined distance from the location of the merchant involved in the instant transaction. 
Fasoli discloses the following limitation:
The computer-implemented method of claim 17, wherein, when selecting transactions from the one or more transactions involving the another merchant associated with the another merchant system and the at least one supplier associated with the at least one supplier system based on the location data associated with the another merchant, the transactions that are selected comprise transactions associated with the another merchant that is located within the predetermined distance from the location of the merchant involved in the instant transaction (see at least [Col 1, line 36-55] and [Col 7, line 1-9]. Fasoli discloses that the invention relates to a method for processing financial requests. The method includes: identifying an approval criterion and a predefined proximity for approving financial requests; receiving, from a mobile device of a merchant, a financial request including merchant-provided data, wherein the merchant-provided data includes an address of the merchant; receiving a location coordinate from the mobile device; determining, by a computer processor, that the location coordinate is within the predefined proximity of the address of the merchant; identifying, by the computer processor, at least a portion of the merchant-provided data required to evaluate the approval criterion; evaluating, by the computer processor, the approval criterion using the portion of the merchant-provided data; determining, based on evaluating the approval criterion, that the approval criterion is satisfied; and approving the financial request in response to determining that the location coordinate is within the predefined proximity and determining that the approval criterion is satisfied.
[Col 7, line 1-9] An approval criterion requires that an industry selected by the merchant for a new merchant account not reside within a predefined list of banned or limited industries. If the industry selected by the merchant is identified as a banned industry, the underwriting module (100) is configured to decline the financial request. If the industry selected by the merchant is identified as a limited industry, the underwriting module (100) is configured to flag the financial request for follow-up.)

Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed on March 5, 2021 have been fully considered but they are not persuasive.
In response to the argument that the claim 1 is not directed to an abstract idea at least because the present computer-implemented methods enabling the underwriting institutions to more accurately determine whether to approve or not approve a transaction and the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks (Applicant Response p. 13). It is respectfully disagreed. The argument that the idea of computer-implemented methods cannot feasibly be performed in the human mind because the steps are not practically performed in the 
Applicant further argued that the claimed invention is a practical application because amended claim 1 adresses “determining the credit score of the merchant comprises: determining the credit score of the merchant based on a utilization ratio of the merchant, wherein the utilization ratio of the merchant comprises a ratio of an amount of funds extended as credit and used by the merchant compared to an amount of funds extended as credit 
that are available to the merchant; periodically updating, with at least one processor, the credit score of  the merchant” and “underwriting data associated with the instant transaction; selecting, with at least one processor, a first underwriting system associated with a first underwriting institution to underwrite the instant transaction based on the underwriting data included in the  underwriting response messages; determining, with at least one processor, that the instant transaction is underwritten based on the indication as to whether the instant 

The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Applicant’s arguments with respect to claims 1, 2, and 5-20 through have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                      


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691